DETAILED ACTION
This communication is response to the application filed 12/07/2020. Claims 1-9 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/07/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “first arithmetic processing unit”, “second arithmetic processing unit”, and “transmitting/receiving unit” in claim 1.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,594,054 to Joos et al. (hereafter Joos) in view of US Patent 5,285,389 to Taylor (hereafter Taylor).

Regarding claim 1, Joos discloses a gateway device (see Joos, Fig 1 and Fig 2; Col 2 lines 40-43: the data bus interface according the present invention would be able to operate, for example, as a gateway), comprising: 
a first arithmetic processing unit that includes a plurality of first communication channels (see Joos, Fig 1 and Fig2, arithmetic unit 2; Col 1 line 60-Col 2 line 8: the bus interface includes two arithmetic units, in particular two microprocessors which communicate with each other over an internal data bus; Both the microprocessors ad transceivers of the data bus interface according to the example embodiment of the present invention are integrated on a common P.C. board. The microprocessors in the 
a second arithmetic processing unit that includes a plurality of second communication channels (see Joos, Fig 1 and Fig2, arithmetic unit 2; Col 1 line 60-Col 2 line 8: the bus interface includes two arithmetic units, in particular two microprocessors which communicate with each other over an internal data bus; Both the microprocessors ad transceivers of the data bus interface according to the example embodiment of the present invention are integrated on a common P.C. board. The microprocessors in the form of microcontrollers each have two data bus controllers to increase the communication capacity of the interface; Col 5 lines 26-32: The two arithmetic units 2, 3 communicate with each other via an internal data bus 8. Internal data bus 8 includes a first line 9, which connects transmit terminals TxD2 of second data bus controllers 5, 7 of the two arithmetic units 2, 3, as well as a second line 10, which connects receive terminals RxD2 of second data bus controllers 5, 7 of the two arithmetic units 2, 3), 
wherein the first arithmetic processing unit and the second arithmetic processing unit each include an information transmitting/receiving unit that transmits and receives information (see Joos, Fig 1 and Fig 2; TxD1.RxD1 and TxD2/RxD2; Col 5 lines 15-25: Each of the two arithmetic units 2, 3 has two separate data bus controllers 4, 5 and 6, 7, 
Joos discloses using jumper element to route the internal data bus to the external data bus but does not explicitly disclose “a common routing table that is defined with a routing rule.”
However, Taylor discloses wherein the first arithmetic processing unit and the second arithmetic processing unit each include an information transmitting/receiving unit that transmits and receives information, and a common routing table that is defined with a routing rule (see Taylor; Col 1 lines 47-60: providing a control architecture for continuously variable transmissions that has a first microcomputer that receives certain input signals and performs certain control tasks, and a second microcomputer that receives other input signals, performs other control tasks and generates output control signals. The control architecture also has a means for communicatively interconnecting the first and second microcomputers that includes a bidirectional data bus and a transfer table associated with each of the microcomputers that has a transmit section of 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the first arithmetic processing unit and the second arithmetic processing unit each include an information transmitting/receiving unit that transmits and receives information, and a common routing table that is defined with a routing rule as taught by Taylor and 

Regarding claim 2, Joos in view of Taylor discloses the gateway device according to claim 1, Joos does not explicitly disclose wherein the routing table includes information defined in each of a plurality of indexes, and the information transmitting/receiving units of the first arithmetic processing unit and the second arithmetic processing unit transmit/receive information based on the index.
However, Taylor discloses wherein the routing table includes information defined in each of a plurality of indexes, and the information transmitting/receiving units of the first arithmetic processing unit and the second arithmetic processing unit transmit/receive information based on the index (see Taylor, Col 6 lines 25-53).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the routing table includes information defined in each of a plurality of indexes, and the information transmitting/receiving units of the first arithmetic processing unit and the second arithmetic processing unit transmit/receive information based on the index as taught by Taylor and incorporate it into the system of Joos to improve communication efficiency (see Joos, Col 1 lines 36-43).

Regarding claim 3, Joos in view of Taylor discloses the gateway device according to claim 2, wherein the information based on the index is the index, a routing 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the information based on the index is the index, a routing rule indicated by the index, or the index and a routing rule indicated by the index as taught by Taylor and incorporate it into the system of Joos to improve communication efficiency (see Joos, Col 1 lines 36-43).

Regarding claim 4, Joos in view of Taylor discloses the gateway device according to claim 3, Joos does not explicitly disclose wherein the information based on the index is the index, the first arithmetic processing unit or the second arithmetic processing unit that has received the index searches the index of the common routing table, and transmission control is performed according to the routing rule indicated by the index.
However, Taylor discloses wherein the information based on the index is the index, the first arithmetic processing unit or the second arithmetic processing unit that has received the index searches the index of the common routing table, and transmission control is performed according to the routing rule indicated by the index (see Taylor, Col 5 lines 46-63; Col 6 lines 25-53).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the information based on the index is the index, the first arithmetic processing unit or the 

Regarding claim 5, Joos in view of Taylor discloses the gateway device according to claim 3, Joos does not explicitly disclose wherein the information based on the index is a routing rule indicated by the index, and the first arithmetic processing unit or the second arithmetic processing unit that has received the routing rule performs transmission control according to the received routing table.
However, Taylor discloses wherein the information based on the index is a routing rule indicated by the index, and the first arithmetic processing unit or the second arithmetic processing unit that has received the routing rule performs transmission control according to the received routing table (see Taylor, Fig 3; Col 5 lines 46-63; Col 6 lines 25-53).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the information based on the index is a routing rule indicated by the index, and the first arithmetic processing unit or the second arithmetic processing unit that has received the routing rule performs transmission control according to the received routing table as taught by Taylor and incorporate it into the system of Joos to improve communication efficiency (see Joos, Col 1 lines 36-43).

Regarding claim 7, Joos in view of Taylor discloses the gateway device according to claim 1, Joos does not explicitly disclose “wherein the common routing table includes at least an information transfer rule of the first arithmetic processing unit and the second arithmetic processing unit.”
However, Taylor discloses wherein the common routing table includes at least an information transfer rule of the first arithmetic processing unit and the second arithmetic processing unit (see Taylor, Fig 3; Col 5 line 46- Col 6 line 3; Col 6 lines 25-53).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the common routing table includes at least an information transfer rule of the first arithmetic processing unit and the second arithmetic processing unit as taught by Taylor and incorporate it into the system of Joos to improve communication efficiency (see Joos, Col 1 lines 36-43).

Regarding claim 9, Joos in view of Taylor discloses the gateway device according to claim 1 wherein the gateway device is an in-vehicle device (see Joos, Abstract: a data bus interface for a control unit, in particular for a motor vehicle control unit).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joos in view of Taylor and further in view of US Pub. 2016/0323386 to WIDEMAN et al. (hereafter Wideman).

Regarding claim 6, Joos in view of Taylor discloses the gateway device according to claim 5, but does not explicitly disclose “wherein the first arithmetic unit and the second arithmetic unit each include an encryption unit that encrypts a signal transmitted by the information transmitting/receiving unit and a decryption unit that decrypts a received encrypted signal.”
However, Wideman discloses wherein the first arithmetic unit and the second arithmetic unit each include an encryption unit that encrypts a signal transmitted by the information transmitting/receiving unit and a decryption unit that decrypts a received encrypted signal (see Wideman, ¶ 0025: discloses an isolation device which act as a gateway include a first microprocessor and a second microprocessor; ¶ 0038: the VSM 42 and the isolation device 100 can each use a private key and symmetric encryption to periodically exchange a communication message. The message can be protected by a message authentication code (MAC) appended to the message that is encrypted/decrypted using the private keys. The receipt of the message along with a valid MAC can inform the vehicle 12 that a valid isolation device 100 is operational).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of wherein the first arithmetic unit and the second arithmetic unit each include an encryption unit that encrypts a signal transmitted by the information transmitting/receiving unit and a decryption unit that decrypts a received encrypted signal as taught by Wideman and incorporate it into the system of Joos to achieve an efficient data communication regulation between vehicle electronics and external computing device (see Wideman, ¶ 0003).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joos in view of Taylor and further in view of US Pub. 2017/0352198 to HASEGAWA et al. (hereafter Hasegawa).

Regarding claim 8, Joos in view of Taylor discloses the gateway device according to claim 1, but does not explicitly disclose “wherein the common routing table defines a controller area network ID, a reception channel number, a transmission channel number, and transmission control.”
However, Hasegawa discloses wherein the common routing table defines a controller area network ID, a reception channel number, a transmission channel number, and transmission control (see Hasegawa, ¶ 0036: connected to mutually different buses that are interconnected by a gateway. In this case, the function to route is to register a message ID necessary for the reception ECU into the routing table of the gateway. That is, the routing table is a table (combinations of bus IDs and message IDs) describing a rule for routing the message to the bus of the transmission ECU. The message ID in the in-vehicle network typically refers to a CAN-ID; ¶ 0181: adding a new ECU to an in-vehicle network after a vehicle is shipped from a manufacturing factory needs to statically rewrite a software in an existing ECU in order to transmit and receive a control signal between the new ECU and the existing ECU, or to statically rewrite a routing table in order that the central GW 2 relays (i.e., routes) a new control signal). Thus, Hasegawa discloses routing table defining a controller area network ID and transmission control.

Hasegawa does not explicitly discloses the routing table defines a reception channel number and transmission channel number. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to define transmission and reception channel numbers based on user design preference to achieve an efficient data routing and control in the communication system. One of ordinary skill in the art would have been motivated to perform this well-known teaching for efficient data routing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. 2017/0155585 to Meng et al. discloses control message routing structure for a controller area network.
US Pub. 2013/0166778 to Ishigooka et al. discloses in-vehicle data relay device and vehicle control system.
US Patent 9,806,895 to Kommula et al. discloses fast forwarding of redundant multicast streams.
US Patent 5,935,197 to Aldworth discloses data processing circuit and method of operation performing arithmetic processing on data signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/           Primary Examiner, Art Unit 2464